            Case 1:97-cr-00004-SS Document 362 Filed 09/24/20 Page 1 of 4



 PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: Louis Zeno Lawrence                      Case Number: A-97-CR-004(03)- SS

Name of Sentencing Judicial Officer: Honorable Sam Sparks, U.S. District Judge

Date of Original Sentence: April 25, 1997

Original Offense: Count Three: Possession with Intent to Deliver Marijuana, in violation of 21
U.S.C. § 841(a)(1) & (2). Count Four: Conspiracy to Launder Monetary Instruments, in violation
of 18 U.S.C. § 1956(a)(1)(A)(i) & (a)(1)(B)(i) and 18 U.S.C. 1956(h)_

Original Sentence: Count Three: 292 months imprisonment, followed by a five (5) year term of
supervised release. To run concurrently with Count Four: 240 months imprisonment, followed by
a three (3) year term of supervised release. Special conditions: substance abuse treatment

Type of Supervision: Supervised Release       Date Supervision Commenced: November 2, 2015

Assistant U.S. Attorney: Mark Lane          Defense Attorney: Laird Palmer



                               PREVIOUS COURT ACTION

On December 17, 2001, a corrected Judgment was entered in which the defendant’s sentence was
corrected to 240 months imprisonment for Count Three, to be served concurrently with his existing
240 month term of imprisonment for Count Four, followed by a three (3) year term of supervised
release.

On February 19, 2002, an Amended Judgment was entered in which the defendant’s sentence was
corrected to 52 months imprisonment for Count Three, to be served concurrently with his existing
240 month term of imprisonment for Count Four, followed by a three (3) year term of supervised
release.

On June 18, 2003, an Order was entered in which the defendant’s sentence for Count Three was
reinstated to 292 months imprisonment, to be served concurrently with his existing 240 months
imprisonment for Count Four.
          Case 1:97-cr-00004-SS Document 362 Filed 09/24/20 Page 2 of 4




Louis Zeno Lawrence
Report on Offender Under Supervision
Page 2

On February 12, 2015, the defendant’s sentence for Count Three was reduced to 235 months,
pursuant to 18 U.S.C. § 3582(c)(2), to be served concurrently with his 240 month of imprisonment
for Count Four.

On April 10, 2017, a Report on Offender Under Supervision was submitted to the Court to advise
that the offender had been arrested for the consumption of alcohol in a public place. No action was
requested to allow the offender an opportunity to participate in substance abuse treatment services.
On April 12, 2017, the Court concurred with this recommendation.

On August 9, 2017, a Request for Modifying Conditions or Term of Supervision with Consent of
Offender was submitted to the Court requesting alcohol restrictions, particiipation in a substance
abuse treatment program and a search condition. On August 11, 2017, the court agreed to the
Order.


                               NONCOMPLIANCE SUMMARY

Violation of Standard Condition No. 1: “The defendant shall not commit another federal, state,
or local crime during the term of supervision.”

Violation of Standard Condition No. 10: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use, distribute or administer any narcotic or other
controlled substance, or any paraphernalia related to such substances.”

Violation of Special Condition: “The defendant shall not use or possess alcohol.”

Nature of Non-compliance: On September 6, 2020, a Game Warden from the Texas Parks and
Wildlife-Law Enforcement Division (TPW) arrested Lawrence for Public Intoxication (Class C
Misdemeanor) and Evading Arrest (Class A Misdemeanor). The offender was transported and
detained in Llano County Jail. During his incarceration, jail personnel misplaced paperwork for
the Evading charge. This was learned after Lawrence was released from custody for Public
Intoxication on September 7, 2020. On September 16, 2020, Lawrence was re-arrested for Evading
arrest on the original arrest; however, when arriving at the booking facility, jail personnel would
not accept him into the facility as he had a fever and possible other symptoms of COVID-19. On
September 22, 2020, Lawrence self-surrendered at the Llano County Jail after medically cleared
and has since been released on a surety bond. His next court date remains pending.
          Case 1:97-cr-00004-SS Document 362 Filed 09/24/20 Page 3 of 4



Louis Zeno Lawrence
Report on Offender Under Supervision
Page 2


U.S. Probation Officer Action: The Court is respectfully advised when Lawrence was queried about
his law enforcement contact, he was forthcoming with the information. The offender has been advised
the Court would be notified of his arrest and subsequent law enforcement contact. Lawrence is
scheduled to terminate supervised release on November 1, 2020, and although not problem free while
on supervised release, he had been compliant since May 2019. Although the reported violations are
criminal in nature, they are the only violations to report to the Court and, remain pending at this time.
That said, it is recommended that no adverse action be taken and allow the State to address this criminal
conduct with Lawrence. Should Lawrence incur any further violations, the Court will be immediately
notified. Accordingly, the Court reserves the right to revisit this allegation in the future.

                                                        Respectfully submitted,



                                                        Juliana C. Flores
                                                        United States Probation Officer
                                                        Date: 9/24/2020


Approved:       ______________________
                Martha N. Davis, Supervising
                United States Probation Officer
            Case 1:97-cr-00004-SS Document 362 Filed 09/24/20 Page 4 of 4



Louis Zeno Lawrence
Report on Offender Under Supervision
Page 3



THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                 __________________________
                                                 Honorable Susan Hightower
                                                 United States Magistrate Judge

                                                 Date: _______________
                                                       September 24, 2020
